DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1-10.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious 
A method for an electronic device of a network control terminal, comprising:
transmitting a control signaling indicating information of a first condition to a network node, wherein the first condition is about beam-forming capability of the network node to serve as a relay node; 
receiving a request for serving as a relay node from the network node; and 
allocating a spectrum resource for relay communication to the network node

In particular the examiner notes that prior art contains few references that teach a network node requesting to serve as a relay node, and none of those references teach the network node receiving  a condition about a beam-forming capability

Regarding the prior art of record:
Freda et. al. (WO 2016/164808 A1) discloses a network control terminal receiving a request for serving as a relay node from the network node (Fig. 7 712 Para 98 158) but Freda is silent on beam-forming
Ebrahim et.al. (WO 2021/136810 A1) discloses a network control terminal receiving a request for serving as a relay node from the network node (Fig. 13 248 Page 32-33 “a UE that is capable to act as a relay but that, so far, is not employed by the network as a relay UE may signal, responsive to certain triggers or events a request to the network requesting to become a relay UE”) but Ebrahim is not prior art and Ebrahim is silent on beam-forming.
Zhang et. al. (US 2020/0228180 A1)  discloses a network node indicating a beam-forming capability to a network control node (Para 124) but not the network node receiving  a condition about a beam-forming capability and Zhang is not prior art
Abedini et. al. (US 2022/0046618 A) discloses a network node indicating a beam-forming capability to a network control node (Para 253) but not the network node receiving  a condition about a beam-forming capability and Abedini is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463